*798OPINION.
Van Fossan:
The question in these cases is whether or not the minority stockholders, employees of the various companies, constitute the same interests as the majority stockholders. We had the same question presented on very similar facts in Baker Lumber Co., 21 B. T. A. 124, and M. W. S. Realty Co., 21 B. T. A. 133. In those cases we granted affiliation. See also Kile and Morgan Co., 41 Fed. (2d) 925. On the authority of those cases we hold the petitioning corporations were affiliated during all of the years in question, i. e., 1924, 1926, and 1927. The community of interest among the stockholders and the restrictive provisions on the stock were even stronger in the cases at bar than in the cited cases.

Judgment will be entered under Rule 50.